Citation Nr: 0320266	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  96-40 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
evaluated as 10 percent disabling for the period from 
December 8, 1994, to November 13, 2001, and 20 percent 
disabling for the period from November 14, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971 and from September 1990 to August 1991.  The 
veteran had service in the reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Nashville, Tennessee RO.  Thereafter, jurisdiction over the 
case was transferred to the Winston-Salem, North Carolina RO.  
This case was before the Board in May 2001 when it was 
remanded for additional development.

The Board notes that, by letter dated July 16, 2003, the 
veteran's representative requested that the Board copy the 
veteran's claims files, and then send the copies to the RO so 
that additional claims could be adjudicated.  However, 
because the Board is presently ready to adjudicate the issue 
at hand, the Board has determined that the delay resulting 
from the requested action is not warranted.


FINDINGS OF FACT

1.  For the period from December 8, 1994, to November 13, 
2001, the veteran's service-connected lumbar strain was 
manifested by limitation of motion that more nearly 
approximated slight than moderate; neither muscle spasm on 
extreme forward bending nor unilateral loss of lateral spine 
motion in a standing position was present.

2.  Since November 14, 2001, the veteran's service-connected 
lumbar strain has been manifested by functional impairment 
that more nearly approximates moderate than severe.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
lumbar strain during the period from December 8, 1994, 
through November 13, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002).

2.  The criteria for a rating greater than 20 percent for 
lumbar strain for the period from November 14, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's May 2001 
Remand, and letters from the RO to the veteran, in particular 
a June 2001 letter, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available post-service 
medical evidence identified by the veteran has been obtained.  
In addition, the veteran has been afforded appropriate VA 
examinations to determine the severity of his service-
connected lumbar strain.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.




Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was originally granted service 
connection for lumbar strain by an August 1982 decision of 
the Board.  A September 1982 rating decision effectuated this 
award.  In December 1994, the veteran submitted a claim for 
an increased (compensable) rating.

VA outpatient treatment records dated from 1994 to 1996 note 
the veteran's ongoing complaints of low back pain with 
radiation to the lower extremities.

A March 1995 VA examination report notes the veteran's 
complaints of back pain, which could be nagging or sharp.  
This pain was exaggerated by prolonged sitting and standing, 
as well as forward bending.  Upon examination, the veteran's 
gait was normal.  Forward flexion was possible to 80 degrees.  
X-rays revealed no significant changes since January 1992, 
when X-rays revealed a slight rotary scoliosis of the lumbar 
spine.  The diagnosis was lumbar strain.

By rating decision dated in May 1996, the RO granted an 
increased rating for lumbar strain, assigning a 10 percent 
evaluation from December 8, 1994.  Thereafter, the veteran 
continued his appeal.

During an October 1996 personal hearing, the veteran 
testified that he was experiencing back pain with radiation 
to the lower extremities.

A November 1996 VA examination report notes the veteran's 
complaints of low back pain with radiation to the left leg.  
The veteran stated that his back disability interfered with 
his work and that he was slower moving than before.  
Examination revealed an S curvature of the thoracolumbar 
spine with prominence of the paraspinal musculature in the 
right flank, but there was no specific pain noted on motion 
or point spinal tenderness.  Straight leg raising was 
bilaterally negative; however, the veteran claimed decreased 
pinprick sensation over the lateral aspect of his left lower 
extremity.  Lateral flexion was bilaterally limited to 20 
degrees, but flexion, extension and rotation were 95 degrees, 
35 degrees and 35 degrees respectively.  X-rays revealed mild 
scoliosis of the lower thoracic and upper lumbar spine; there 
were no other abnormalities.  The diagnosis was history of 
lumbar strain with mild X-ray evidence of disease.  The 
examiner stated that the veteran:

Has a history of aggravation of his low 
back pain by long working and states that 
at the present time his back pain is 
worse because of the long drive from 
[home] but he states that his back is 
worse at times than at the present and I 
can speculate that there may be some 
decrease in [range of motion] at these 
times.

A February 1997 VA examination report notes the veteran's 
complained of periods of low back pain depending on physical 
activity.  The veteran stated that his back felt tight when 
he woke up in the morning.  He also reported some increased 
pain with sitting for long periods of time.  Examination of 
the back revealed no postural abnormalities and no fixed 
deformities.  Musculature of the back was normal.  Range of 
motion was: flexion to 90 degrees; extension to 30 degrees; 
and lateral flexion from 30 to 35 degrees.  There was no 
evidence of pain on motion.  X-rays of the lumbosacral spine 
revealed no evidence of fracture, subluxation, or focal disc 
space narrowing.  The diagnosis was lumbosacral strain.

A September 1997 VA examination report notes the veteran's 
complaint of periodic low back pain that was accentuated by 
stooping, bending and lifting.  Examination revealed no 
postural deformities, fixed deformity, atrophy, or spasm.  
There was full range of motion of the dorsal and lumbar 
spine, with pain on all extreme movements.  No neurological 
involvement was detected.  X-rays of the lumbar spine were 
negative.  The examiner stated that any comment as to 
additional functional loss  "would be pure speculation on 
the part of the examiner."

VA outpatient treatment records dated from 1997 to 1998 note 
the veteran's ongoing complaints of low back pain with 
radiation to the lower extremities.

The veteran testified during a December 1999 personal hearing 
that he experienced back pain with occasional muscle spasms 
and radiation to his right leg.

A March 2000 VA, fee-basis examination report notes the 
veteran's complaints of back pain, weakness, fatigue, lack of 
endurance and stiffness.  He complained of some radiation of 
the back pain into his right leg.  The veteran reported that 
he had daily flare-ups which lasted from four to six hours 
and during which he experienced horrible pain.  He indicated 
that these flare-ups were precipitated by standing more than 
10 to 15 minutes, walking, climbing stairs, bending over, or 
long driving trips.  Examination of the lumbar spine revealed 
no deformity.  There was no muscle spasm or muscle atrophy.  
There was maximum range of motion in all directions.  The 
veteran claimed discomfort in his back.  There did not seem 
to be weakness or tenderness.  Range of motion was: flexion 
to 95 degrees; extension to 35 degrees; lateral movement to 
40 degrees bilaterally; and rotation to 35 degrees 
bilaterally.  There did not appear to be any pain except with 
maximal range of motion.  There was no fatigue, weakness, or 
lack of endurance.  Neurological examination was within 
normal limits.  X-rays of the lumbar spine showed mild 
scoliosis and degenerative disease.  The diagnosis was 
lumbosacral strain with progression of degenerative joint 
disease and mild scoliosis of the lumbar spine.  The examiner 
stated that there was "really no marked limitation of 
movement, no muscle spasms, or muscle atrophy."

A November 2001 VA examination report notes the veteran's 
complaints of "on and off" back pain.  He also reported 
occasional radiation to the left or right lower extremity.  
Examination revealed tenderness of the paravertebral muscle 
area.  Palpation of the sciatic notch on the left was tender.  
Range of motion was: extension to 28 degrees; left lateral 
bending to 20 degrees; right lateral bending to 24 degrees; 
and flexion to 58 degrees.  X-rays revealed mild scoliosis 
and/or splinting of the lumbosacral spine.  Neurological 
examination was negative.  The diagnosis was residuals of 
injury to the lumbosacral spine with sciatic neuropathy on 
the left today, but at other times different flares occur on 
the right.

A May 2002 VA examination report notes that the veteran 
walked with a careful, antalgic, but otherwise normal gait.  
In the standing position, slight scoliosis was noted in the 
lumbar spine.  There was no tenderness directly over the 
vertebral column.  There was tenderness, but no spasm, on 
palpation.  Extension was possible to 15 degrees without 
pain.  Active forward flexion was possible to 50 degrees with 
stiffness and then some pain; passive forward flexion was 
possible to 60 degrees with some increased, but not marked, 
pain.  Lateral flexion was accomplished to 40 degrees 
bilaterally; the veteran evidenced discomfort at the left on 
the end of this maneuver, but not on the right.  On forward 
flexion, no muscle spasms were noted.  Upon testing against 
resistance, no incoordination or fatigue was noted.  

The veteran was more comfortable sitting than standing.  In a 
seated position, he again had tenderness to the left lower 
paralumbar area; no spasms were noted.  The veteran had 20 
degrees of extension; this was painless.  He had forward 
bending to 70 degrees with some pain at the end of this 
maneuver but no spasms.  

In the supine position, the veteran had minor discomfort in 
the left lower extremity in straight leg raising, but there 
was no weakness, marked pain, or attenuation of the maneuver.  
Sensation and reflexes were intact in the lower extremities.  

Thereafter, the veteran was once more examined in the 
standing position.  He was able to flex forward 80 degrees 
before he experienced discomfort.  The examiner attributed 
the veteran's increased flexion to the stretching done by the 
veteran during the course of the examination.  In addition, 
the examiner noted that there was no loss of lateral motion 
or evidence of a positive Goldthwaite's sign.  All evidence 
of pain was modest.  

When questioned about flare-ups, the veteran reported missing 
parts of 10 days and at least 4 occasions in the last year 
from his work as a welder and mechanical millwright; however, 
this time lost was not due entirely to his back disability.  
The veteran reported that he was unable: to kneel down with 
enough strength to weld; to turn heavy wrenches when he had 
to use his back; to stand on his feet for an entire shift 
because of pain and stiffness in his back; or to drive a 
straight shift truck because he could not use his back and 
leg while reaching with his arm.  The examiner had no idea 
how much specific motion in degrees would be lost during a 
flare-up.  The examiner stated:

Although the veteran had some complaints 
that did go beyond his low back to his 
left thigh area in one occasion and on 
the right thigh area on occasion, they 
were never persistent in a pattern of 
sciatic neuropathy and there was never 
confirmatory physical finding or x-ray 
abnormality to corroborate further 
diagnosis beyond that of the 
aforementioned diagnosis of chronic 
lumbosacral strain.

By rating decision dated in August 2002, the RO granted an 
increased rating for lumbar strain, assigning a 20 percent 
evaluation from November 14, 2001.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected lumbar strain is currently 
evaluated under Diagnostic Code 5295, lumbosacral strain.  
Under Diagnostic Code 5295, a noncompensable rating is 
warranted for lumbosacral strain where there are only slight 
subjective symptoms.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In addition, under Diagnostic Code 5292, limitation of motion 
of the lumbar spine, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation.  
Moderate limitation of  motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

[Parenthetically, the Board notes that Diagnostic Code 5285, 
pursuant to which residuals of fracture are evaluated, 
Diagnostic Code 5286, pursuant to which ankylosis is 
evaluated, and Diagnostic Code 5293, pursuant to which 
intervertebral disc syndrome is evaluated, are not for 
application in this case as there are no medical findings of 
residuals of intervertebral disc syndrome, a fractured 
vertebra, or any ankylosis of the spine, even considering the 
veteran's complaints of pain.]


I.  From December 8, 1994, to November 13, 2001

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 5295 for the period from December 8, 
1994, to November 13, 2001.  The Board concludes that an 
increased rating for the veteran's service-connected lumbar 
strain is not warranted for this period.

For the period from December 8, 1994, to November 13, 2001, 
the Board finds that the veteran did not demonstrate 
limitation of motion of the lumbar spine that more nearly 
approximates moderate than slight.  Clearly, the veteran had 
motion of the spine in all directions.  A November 1996 VA 
examination report describes range of motion as "normal" 
from 35 degrees of extension to 95 degrees of flexion.  A 
February 1997 VA examination report describes range of motion 
from 30 degrees of extension to 90 degrees of flexion.  A 
September 1997 VA examination report describes range of 
motion as "full."  A March 2000 fee-basis examination 
report describes range of motion as "maximum" in all 
directions, with extension to 35 degrees and flexion to 95 
degrees.  

In addition, the medical evidence demonstrates that, for the 
period from December 8, 1994, to November 13, 2001, the 
veteran exhibited occasional complaints of pain on motion, 
however, there was no evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending, or abnormal mobility on forced motion.  
The Board finds, therefore, that for this period the 
disability did not more nearly approximate the criteria for a 
20 percent rating than those for a 10 percent rating under 
Diagnostic Code 5295.

The Board acknowledges that the veteran experiences chronic 
low back pain, and the Board has, as is required, considered 
the effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experiences pain 
(increased with use and during flare-ups) has been taken into 
consideration in reaching the decision to assign the current 
10 percent evaluation.  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  In other words, the pain complaints are not 
supported by adequate pathology as set forth in § 4.40.  Even 
considering the complaints of pain and flare-ups in relation 
to functional loss, it is clear that the veteran's low back 
is not more than 10 percent disabling.  Furthermore, the 
September 1997 VA examiner indicated that it would be "pure 
speculation" to quantify any additional functional loss such 
as that which might occur with flare-ups.  The March 2000 
fee-basis examiner noted that there were no findings of 
weakness, fatigue, or lack of endurance.  There is no 
additional limitation of motion due to incoordination, and 
any limitation of function due to excess fatigability cannot 
be quantified.  Clearly, the effect of any functional 
impairment is already contemplated in the 10 percent rating 
now in effect.  

Therefore, the veteran's service-connected lumbar strain does 
not more nearly approximate the criteria for a rating greater 
than 10 percent for the period prior to November 14, 2001.

II.  From November 14, 2001

The veteran is currently assigned a 20 percent evaluation 
under Diagnostic Code 5295 for the period from November 14, 
2001.  The Board concludes that an increased rating for the 
veteran's service-connected lumbar strain is not warranted 
for this period.

For the period from November 14, 2001, the Board finds that 
the veteran did not demonstrate more than moderate limitation 
of motion of the lumbar spine.  Clearly, the veteran had 
motion of the spine in all directions.  A November 2001 VA 
examination report describes range of motion from 28 degrees 
of extension to 58 degrees of flexion.  A May 2002 VA 
examination report describes active range of motion in the 
standing position from 15 degrees of extension to 50 degrees 
of forward flexion.  Further testing revealed forward flexion 
to 80 degrees.  The medical evidence of record does not 
provide a basis for a rating greater than 20 percent under 
Diagnostic Code 5292.

In addition, the medical evidence demonstrates that, for the 
period from November 14, 2001, the veteran exhibited 
occasional complaints of pain on motion, however, there was 
no evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending, or 
abnormal mobility on forced motion.  The Board finds, 
therefore, that the criteria for a rating greater than 20 
percent for lumbosacral strain under Diagnostic Code 5295 are 
not met.

The Board acknowledges that the veteran experiences chronic 
low back pain, and the Board has, as is required, considered 
the effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experiences pain 
(increased with use and during flare-ups) has been taken into 
consideration in reaching the decision to assign the current 
20 percent evaluation.  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  In other words, the pain complaints are not 
supported by adequate pathology as set forth in § 4.40.  Even 
considering the complaints of pain and flare-ups in relation 
to functional loss, it is clear that the veteran's low back 
is not more than 20 percent disabling.  Furthermore, the May 
2002 VA examiner noted that there were no findings of 
weakness, incoordination, or fatigue.  All evidence of pain 
was described as "modest."  The examiner was unable to 
quantify the additional range of motion lost during a flare-
up.  Clearly, the effect of any functional impairment is 
already contemplated in the 20 percent rating now in effect.  
See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292.  

Therefore, since November 14, 2001, the veteran's service-
connected lumbar strain has not more nearly approximated the 
criteria for a rating greater than 20 percent.

III.  Conclusion

For all the foregoing reasons, the Board concludes that the 
veteran's claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for lumbar strain is 
denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

